Exhibit 99.1 ADVANCED DRAINAGE SYSTEMS ANNOUNCES FOURTH QUARTER AND FISCAL YEAR 2017 RESULTS HILLIARD, Ohio – (May 25, 2017) – Advanced Drainage Systems, Inc. (NYSE: WMS) (“ADS” or the “Company”), a leading global manufacturer of water management products and solutions for commercial, residential, infrastructure and agricultural applications, today announced financial results for the fourth quarter and fiscal year ended March 31, 2017. Fiscal Fourth Quarter 2017 Highlights • Net sales of $244.2 million compared to $245.4 million in prior year quarter • Net loss of $18.1 million compared to $11.1 million in prior year quarter • Adjusted EBITDA (Non-GAAP) of $12.6 million compared to $21.6 million in prior year quarter Fiscal Year 2017 Highlights • Net sales of $1,257.3 million compared to $1,290.7 million in prior year • Net income of $35.9 million compared to $30.6 million in prior year • Adjusted EBITDA (Non-GAAP) of $193.4 million compared to $187.3 million in prior year • Cash flow from operating activities of $104.2 million compared to $135.3 million in prior year • Free cash flow (Non-GAAP) of $57.6 million compared to $90.4 million in prior year Joe Chlapaty, Chairman and Chief Executive Officer of ADS commented, “In light of the challenging market environment, we were pleased with our overall performance during fiscal 2017. We continued our long track record of market conversion in our core construction markets, with sales in both non-residential and new residential construction growing 300 basis points above their respective markets. We also generated Adjusted EBITDA of over $193 million, within our updated guidance range, and had another strong year of favorable cash flow generation.” Chlapaty continued, “As we enter fiscal 2018, we expect our strong performance in our core construction markets to continue, aided by improving sales in international coupled with a slower decline in Ag compared to the prior year. In addition, we will look to accelerate our growth through innovation, such as our recently launched HPXR 75 product line, as well as bolt-on acquisitions that complement our product suite and geographic footprint. Lastly, we are committed to improving our longer-term margin profile through performance improvement initiatives focused on operational and customer excellence. Overall, we feel very good about our position in the markets we serve and our ability to continue driving above-market growth and operating leverage over time.” Fiscal Fourth Quarter 2017 Results compared to Fiscal Fourth Quarter 2016 Results Net sales decreased 0.5% to $244.2 million, as compared to $245.4 million in the prior period. Domestic net sales increased 0.8% to $223.4 million as compared to $221.6 million in the prior period, driven by construction market demand and the impact of favorable weather conditions in certain geographies. International net sales decreased 12.7% to $20.8 million as compared to $23.8 million in the prior period. Gross profit decreased 20.7% to $39.3 million, as compared to $49.5 million the prior period. As a percentage of net sales, gross profit decreased 410 basis points to 16.1% compared to 20.2% in the prior period, primarily due to the timing of absorption costs related to production and an increase in transportation costs. General and administrative expenses increased 17.4% to $32.5 million, as compared to $27.7 million in the prior period. The increase in general and administrative expenses is primarily due to increases of $7.9 million in stock-based compensation, $2.3 million in professional fees and $1.7 million in executive termination payments compared to the prior period. These increases were partially offset by a $9.0 million decrease in restatement related costs compared to the prior period. Adjusted EBITDA (Non-GAAP) decreased 41.9% to $12.6 million, as compared to $21.6 million in the prior period. As a percentage of net sales, Adjusted EBITDA decreased to 5.1% as compared to 8.8% in the prior period. The decrease in Adjusted EBITDA was largely attributed to the factors mentioned above. Adjusted Loss Per Fully Converted Share (Non-GAAP) was $0.22 based on weighted average fully converted shares of 73.9 million, increased from $0.15 for the prior period on weighted average fully converted shares of 73.5 million. 1 A reconciliation of GAAP to Non-GAAP financial measures for Adjusted EBITDA, Free Cash Flow, Adjusted Earnings Per Diluted Share and Adjusted Loss Per Fully Converted has been provided in the financial statement tables included in this press release. An explanation of these measures is also included below under the heading “Non-GAAP Financial Measures.” Fiscal Year 2017 Results compared to Fiscal Year 2016 Results Net sales decreased 2.6% to $1,257.3 million, as compared to $1,290.7 million in fiscal 2016. The decrease in net sales was primarily due to continued softness in the agriculture market and Mexico, which offset 3% growth in domestic construction markets compared to fiscal 2016. Gross profit increased 3.7% to $295.8 million, as compared to $285.4 million in fiscal 2016. As a percentage of net sales, gross profit increased 140 basis points to 23.5%, compared to 22.1% in fiscal 2016. The increase in gross margin is primarily due to disciplined pricing and a favorable cost environment. General and administrative expenses increased 19.9% to $111.0 million, as compared to $92.5 million in fiscal 2016. The increase in general and administrative expenses is primarily due to increases of $13.1 million in stock-based compensation, $5.1 million in professional fees and $4.3 million in salaries and benefits compared to fiscal 2016. These increases were partially offset by a $4.0 million decrease in restatement related costs compared to fiscal 2016. Adjusted EBITDA (Non-GAAP) increased 3.2% to $193.4 million, as compared to $187.3 million in fiscal 2016. As a percentage of net sales, Adjusted EBITDA increased to 15.4%, as compared to 14.5% in fiscal 2016. The increase in Adjusted EBITDA was largely attributed to the same factors mentioned above. Adjusted Earnings Per Fully Converted Share (Non-GAAP) was $0.58 based on weighted average fully converted shares of 73.9 million, increased from $0.48 for fiscal 2016 on weighted average fully converted shares of 73.5 million. The Company recorded net cash provided by operating activities of $104.2 million, as compared to $135.3 million for fiscal 2016. Net debt (total debt and capital lease obligations net of cash) was $422.3 million as of March 31, 2017, an increase of $4.8 million from March 31, 2016. Fiscal Year 2018 Outlook Based on current visibility, backlog of existing orders and business trends, the Company provided its financial targets for fiscal 2018. Net sales for fiscal year 2018 are expected to be in the range of $1.275 billion to $1.325 billion, while the outlook for Adjusted EBITDA (Non-GAAP) is expected to be in the range of $200 and $220 million for fiscal year 2018. Capital expenditures are expected to be approximately $55 to $60 million. Scott Cottrill, Executive Vice President and Chief Financial Officer of ADS, commented, “Our guidance for fiscal 2018 reflects anticipated domestic construction end market growth in the low to mid-single digits and a low to mid-single digit decline in the agriculture market. In addition, international markets are expected to generate low-single digit growth.” Webcast Information The Company will host an investor conference call and webcast on Thursday, May 25, 2017 at 10:00 a.m. Eastern Time. The live call can be accessed by dialing 1-866-450-8367 (US toll-free) or 1-412-317-5465 (international) and asking to be connected to the Advanced Drainage Systems, Inc. call. The live webcast will also be accessible via the "Events Calendar” section of the Company’s Investor Relations website, www.investors.ads-pipe.com. An archived version of the webcast will be available for 90 days following the call. About the Company Advanced Drainage Systems is the leading manufacturer of high performance thermoplastic corrugated pipe, providing a comprehensive suite of water management products and superior drainage solutions for use in the construction and infrastructure marketplace. Its innovative products are used across a broad range of end markets and applications, including non-residential, residential, agriculture and infrastructure applications. The Company has established a leading position in many of these end markets by leveraging its national sales and distribution platform, its overall product breadth and scale and its manufacturing excellence. Founded in 1966, the Company operates a global network of approximately 60 manufacturing plants and over 30 distribution centers. To learn more about the ADS, please visit the Company’s website at www.ads-pipe.com. Forward Looking Statements 2 Certain statements in this press release may be deemed to be forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements are not historical facts but rather are based on the Company’s current expectations, estimates and projections regarding the Company’s business, operations and other factors relating thereto. Words such as “may,” “will,” “could,” “would,” “should,” “anticipate,” “predict,” “potential,” “continue,” “expects,” “intends,” “plans,” “projects,” “believes,” “estimates,” “confident” and similar expressions are used to identify these forward-looking statements. Factors that could cause actual results to differ from those reflected in forward-looking statements relating to our operations and business include: fluctuations in the price and availability of resins and other raw materials and our ability to pass any increased costs of raw materials on to our customers in a timely manner; volatility in general business and economic conditions in the markets in which we operate, including, without limitation, factors relating to availability of credit, interest rates, fluctuations in capital and business and consumer confidence; cyclicality and seasonality of the non-residential and residential construction markets and infrastructure spending; the risks of increasing competition in our existing and future markets, including competition from both manufacturers of high performance thermoplastic corrugated pipe and manufacturers of products using alternative materials; our ability to continue to convert current demand for concrete, steel and PVC pipe products into demand for our high performance thermoplastic corrugated pipe and Allied Products; the effect of weather or seasonality; the loss of any of our significant customers; the risks of doing business internationally; the risks of conducting a portion of our operations through joint ventures; our ability to expand into new geographic or product markets; our ability to achieve the acquisition component of our growth strategy; the risk associated with manufacturing processes; our ability to manage our assets; the risks associated with our product warranties; our ability to manage our supply purchasing and customer credit policies; the risks associated with our self-insured programs; our ability to control labor costs and to attract, train and retain highly-qualified employees and key personnel; our ability to protect our intellectual property rights; changes in laws and regulations, including environmental laws and regulations; our ability to project product mix; the risks associated with our current levels of indebtedness; our ability to meet future capital requirements and fund our liquidity needs; the risk that additional information may arise that would require the Company to make additional adjustments or revisions or to restate the financial statements and other financial data for certain prior periods and any future periods, any further delay in the filing of any filings with the SEC; the review of potential weaknesses or deficiencies in the Company’s disclosure controls and procedures, and discovering further weaknesses of which we are not currently aware or which have not been detected and the other risks and uncertainties described in the Company’s filings with the Securities and Exchange Commission. New risks and uncertainties emerge from time to time and it is not possible for the Company to predict all risks and uncertainties that could have an impact on the forward-looking statements contained in this press release. In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the Company’s expectations, objectives or plans will be achieved in the timeframe anticipated or at all. Investors are cautioned not to place undue reliance on the Company’s forward-looking statements and the Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. 3 Financial Statements ADVANCED DRAINAGE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended Fiscal Year Ended March 31, March 31, (Amounts in thousands, except per share data) Net sales $ Cost of goods sold Gross profit Operating expenses: Selling General and administrative Loss on disposal of assets and costs from exit and disposal activities Intangible amortization Income from operations ) ) Other expense: Interest expense Derivative (gains) losses and other (income) expense, net ) ) ) Income before income taxes ) ) Income tax expense ) Equity in net loss of unconsolidated affiliates Net (loss) income ) ) Less net income attributable to noncontrolling interest 58 Net (loss) income attributable to ADS ) ) Accretion of Redeemable noncontrolling interest ) Dividends to Redeemable convertible preferred stockholders ) Dividends paid to unvested restricted stockholders ) (6 ) ) ) Net (loss) income available to common stockholders and participating securities ) ) Undistributed income (loss) allocated to participating securities - - ) ) Net (loss) income available to common stockholders $ ) $ ) $ $ Weighted average common shares outstanding: Basic Diluted Net income per share: Basic $ ) $ ) $ $ Diluted $ ) $ ) $ $ Cash dividends declared per share $ 4 ADVANCED DRAINAGE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) As of March 31, (Amounts in thousands) ASSETS Current assets: Cash $ $ Receivables Inventories Deferred income taxes and other current assets Total current assets Property, plant and equipment, net Other assets: Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES, MEZZANINE EQUITY AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of debt obligations $ $ Current maturities of capital lease obligations Accounts payable Current portion of liability-classified stock-based awards Other accrued liabilities Accrued income taxes Total current liabilities Long-term debt obligation Long-term capital lease obligations Deferred tax liabilities Other liabilities Total liabilities Mezzanine equity: Redeemable convertible preferred stock Deferred compensation — unearned ESOP shares ) ) Redeemable noncontrolling interest in subsidiaries Total mezzanine equity Stockholders’ equity: Common stock Paid-in capital Common stock in treasury, at cost ) ) Accumulated other comprehensive loss ) ) Retained deficit ) ) Total ADS stockholders’ equity Noncontrolling interest in subsidiaries Total stockholders’ equity Total liabilities, mezzanine equity and stockholders’ equity $ $ 5 ADVANCED DRAINAGE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Fiscal Year Ended March 31, (Amounts in thousands) Cash Flow from Operating Activities $ $ Cash Flows from Investing Activities Capital expenditures ) ) Purchases of property, plant and equipment through financing ) - Cash paid for acquisitions, net of cash acquired ) ) Proceeds from note receivable to related party - Issuance of note receivable to related party - ) Other investing activities ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from Revolving Credit Facility Payments on Revolving Credit Facility ) ) Payments on Term Loan ) ) Payments on Senior Notes ) - Proceeds from notes, mortgages, and other debt Payments on notes, mortgages, and other debt ) ) Payments on loans against CSV life insurance policies ) - Equipment financing loans - Payments on capital lease obligation ) ) Cash dividends paid ) ) Proceeds from options exercises Other financing activities ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net change in cash ) Cash at beginning of period Cash at end of period $ $ 6 Selected Financial Data The following tables set forth net sales by reportable segment for the three and nine months ended December 31, 2016 and 2015, respectively. Three Months Ended Fiscal Year Ended (Amounts in thousands March 31, % March 31, % except percentages) Variance Variance Net sales Domestic Pipe $ $ 1.3% $ $ (3.1% ) Allied Products (0.4% ) 4.6% Total domestic 0.8% (1.0% ) International Pipe (9.9% ) (12.4% ) Allied Products (22.2% ) (12.1% ) Total international (12.7% ) (12.4% ) Consolidated Pipe 0.1% (4.5% ) Allied Products (2.1% ) 2.8% Total net sales $ $ (0.5% ) $ $ (2.6% ) Non-GAAP Financial Measures This press release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (“GAAP”).ADS management uses non-GAAP measures in its analysis of the Company’s performance. Investors are encouraged to review the reconciliation of non-GAAP financial measures to the comparable GAAP results available in the accompanying tables.
